        Case 1:18-cv-11642-VM-DCF Document 110 Filed 10/30/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)                Civil Action No.: 1:18-cv-11642

                                Plaintiff,
                    -against-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),
VINCENT WENYONG SHI,
JIA LIAN,
XIAO YU,

                                Defendants,
                    -and-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),

                                 Nominal Defendant.




  REPLY MEMORANDUM OF LAW OF DEFENDANT VINCENT WENYONG SHI IN
    FURTHER OPPOSITION TO PLAINTIFF’S APPLICATION FOR LEAVE TO
         SERVE PROCESS UPON MR. SHI BY ALTERNATIVE MEANS




                                                      CKR LAW LLP
                                                      1330 Avenue of the Americas
                                                      14th Floor
                                                      New York, New York 10019
                                                      Tel. (212) 259-7300

                                                      Attorneys for Defendant
                                                      Vincent Wenyong Shi
Of counsel:         Michael James Maloney




{00224063.1 / 4196.001}
       Case 1:18-cv-11642-VM-DCF Document 110 Filed 10/30/19 Page 2 of 5




        Defendant Vincent Wenyong Shi (“Mr. Shi”), by and through his undersigned attorneys,

hereby respectfully submits this reply memorandum of law in further opposition to Plaintiff’s

application for leave to effect service of process on Mr. Shi by alternative means. Reference is

made to the prior submissions made on Mr. Shi’s behalf in opposition to Plaintiff’s motion, all of

which are incorporated herein. (See Dkt Nos. 94, 101, and 101-1 through 101-8.)

                                    ARGUMENT IN REPLY

             PLAINTIFF’S APPLICATION MUST BE DENIED BECAUSE HE HAS
              FAILED TO MAKE ANY ATTEMPT WHATSOEVER TO EFFECT
             SERVICE OF PROCESS PURSUANT TO THE HAGUE CONVENTION

        In this action, Plaintiff concedes that he has made no attempt whatsoever to effect service

of process on Mr. Shi pursuant to the mechanisms provided in the Hague Convention for Service

Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, an international

agreement to which the United States and the People’s Republic of China (the “PRC”) are

signatories. But attempting service of process under the convention is not optional. As stated in

Article I:

        The present Convention shall apply in all cases, in civil or commercial matters,
        where there is occasion to transmit a judicial or extrajudicial document for service
        abroad. . . .

658 U.N.T.S. 163 (the “Hague Convention”)

        This case is a civil matter in which there is occasion to transmit a judicial document for

service abroad. Therefore, Plaintiff must make some attempt to serve process in accordance with

the Hague Convention. To entirely ignore the mechanisms for service abroad agreed to in the

Hague Convention, as Plaintiff requests, would simply render the Article I of that international

agreement a dead letter.
        Case 1:18-cv-11642-VM-DCF Document 110 Filed 10/30/19 Page 3 of 5




          The body of case law demonstrates this point. Cases in this circuit recognize the importance

of making an effort to effect service of process pursuant to the Hauge Convention before

considering service by alternative means. See, e.g., Devi v. Rajapaska, C.A. No. 11-cv-6634, at

*4, 2012 WL 309605 (S.D.N.Y. 2012)(“While we recognize the distinct possibility that service

through the Hague Convention will prove unsuccessful, we believe that requiring use of the

Convention is nevertheless important. . . .”); SEC v. Anticevic, No. 05 CV 6991 (KMW), 2009 WL

361739 (S.D.N.Y. Feb. 13, 2009)(considering prior attempts by plaintiff to service pursuant to the

Hague Convention). See also Zhang v. Baidu.com Inc., 932 F. Supp. 2d 561, 567, 2013 U.S. Dist.

LEXIS 41735, *13, 2013 WL 1195257 (Mar. 25, 2013) (refusing to find valid service of process

on the PRC on the grounds that doing so under the circumstances of that case would render Article

13 of the Hague Convention a “dead letter”).

          Finally, Plaintiff’s contention that Mr. Shi is “living out of hotels” and avoiding service of

process is entirely self-serving and contradictory. The affidavit of Nathanial Francis (the “Francis

Affidavit”) (Dkt. 105) is based entirely on hearsay from an unidentified “Hong Kong investigator,”

an unnamed “investigator in China,” and a mysterious “source in China.” Except for searching

records within the United States, Mr. Francis has not perform any of the “investigations” described

in this affidavit. Presumably Plaintiff was unable to submit affidavits from the actual

“investigators” because these unnamed and unidentified individuals declined state the facts that

Plaintiff desired.

          Indeed, the contrived nature of the Francis Affidavit is evident from its own contents: At

first, Mr. Francis claims that it is impossible to locate Mr. Shi. Then, in paragraph 14, Mr. Francis

concedes that his unnamed “investigators in China” were in fact able to locate Mr. Shi on July 22,

2019. Apparently, Mr. Francis is able to locate Mr. Shi, but only when convenient for Mr. Francis.




{00224063.1 / 4196.001}                             2
        Case 1:18-cv-11642-VM-DCF Document 110 Filed 10/30/19 Page 4 of 5




          The other contents of the Francis Affidavit show that all of the purported “investigations”

were performed in or around June or July 2019, shortly after the Court dismissed Plaintiff’s

original complaint as against Mr. Shi for failure to serve process. In other words, Plaintiff simply

made no attempt whatsoever to locate Mr. Shi until after his original complaint was dismissed as

against Mr. Shi for failure to effect service of process. Then, after filing his amended complaint,

Plaintiff quickly contrived a record to show his purported inability to locate Mr. Shi.

          Plaintiff’s arguments that Mr. Shi is, in bad faith, seeking to avoid service of process are

simply incorrect. To that end, Mr. Shi has authorized the undersigned counsel to disclose the

following address for purposes of attempting service of process under the Hague Convention:

          Floor 5, Building 2 North
          Hangxing Park, N. 11
          Hepingli Eastern Street
          Dongcheng District, Beijing
          PRC

          Likewise, the affidavit of Timothy Clissold (the “Clissold Affidavit”) is entirely

unavailing. In his affidavit, Mr. Clissold offers nothing of substance other than the fact that service

of process under the Hague Convention can be lengthy and sometimes does not succeed. For the

reasons stated above, these assertions do not obviate the need to make at least some attempt to

serve process in accordance with the terms of the Hague Convention to which both the PRC and

the United States are signatories. See, e.g., Devi v. Rajapaska, C.A. No. 11-cv-6634, at *4, 2012

WL 309605 (S.D.N.Y. 2012)(“While we recognize the distinct possibility that service through the

Hague Convention will prove unsuccessful, we believe that requiring use of the Convention is

nevertheless important. . . .”)

          To permit Plaintiff to simply ignore the Hague Convention entirely, without making even

a single attempt to effect service thereunder, would improperly render that international agreement

a dead letter.


{00224063.1 / 4196.001}                            3
        Case 1:18-cv-11642-VM-DCF Document 110 Filed 10/30/19 Page 5 of 5




                                         CONCLUSION

          For all the foregoing reasons, the Court should enter an Order denying Plaintiff’s

application for leave to effect service of process on Mr. Shi by alternative means.

 Dated: New York, New York                           Respectfully submitted,
        October 30, 2019
                                                     CKR LAW LLP

                                                     By: /s/ Michael James Maloney
                                                             Michael James Maloney
                                                     1330 Avenue of the Americas
                                                     14th Floor
                                                     New York, New York 10019
                                                     Tel. (212) 259-7300
                                                     mmaloney@ckrlaw.com
                                                     Attorneys for Defendant Vincent Wenyong Shi




{00224063.1 / 4196.001}                          4
